[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________             FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-12891         ELEVENTH CIRCUIT
                                        Non-Argument Calendar         FEB 1, 2012
                                      ________________________        JOHN LEY
                                                                        CLERK
                               D.C. Docket No. 1:98-cr-00117-ASG-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                        Plaintiff-Appellee,

                                                versus

ALFRED WAYNE LEE,

llllllllllllllllllllllllllllllllllllllll                        Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (February 1, 2012)

Before BARKETT, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:

         Alfred Wayne Lee, who is serving a 210-month sentence for possessing a
firearm as a convicted felon, appeals pro se from the district court’s denial of his

post-judgment motion for an injunction.

      Seeking to prohibit prison officials from collecting his DNA pursuant to 42

U.S.C. § 14135a following his conviction, Lee filed a motion in his criminal case

purportedly in accordance with Federal Rule of Civil Procedure 65. The district

court denied this motion without any explanation. One reason for the denial might

have been the district court’s lack of jurisdiction to consider the motion given that

the Federal Rules of Civil Procedure govern only in civil actions. See Fed. R. Civ.

P. 1 (providing that the Federal Rules of Civil Procedure “govern the procedure in

all civil actions and proceedings in the United States district courts”); United

States v. Fair, 326 F.3d 1317, 1318 (11th Cir. 2003) (holding that a criminal

defendant may not use Federal Rule of Civil Procedure 60(b) to challenge a

criminal sentence).

      Yet, even if the district court lacked jurisdiction over this motion because of

Lee’s procedural error, the district court’s special obligation to pro se defendants

required it “to look behind the label” of the motion “and determine whether the

motion [was], in effect, cognizable under a different remedial statutory

framework.” United States v. Jordan, 915 F.2d 622, 624–25 (11th Cir. 1990). The




                                          2
district court’s order does not reflect its effort in this regard.1 We therefore vacate

the district court’s order and remand in order that we may have the benefit of the

district court’s evaluation of the substance of Lee’s motion.

       VACATED and REMANDED.




       1
         We recognize the possibility that Lee may have intended to file a separate civil suit
seeking an injunction. If the district court construes Lee’s motion to reflect this intent, Lee’s
motion could be denied without prejudice to file a civil action seeking injunctive relief.

                                                  3